NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30153

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00117-RSM-1
 v.

TRAVIS EDWARD FISCHER, AKA                      MEMORANDUM*
Edward Travis Fischer,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                      Argued and Submitted October 6, 2017
                              Seattle, Washington

Before: WARDLAW, CLIFTON, and OWENS, Circuit Judges.

      Travis Edward Fischer appeals from his convictions on three counts of theft

of public funds under 18 U.S.C. § 641 on the ground that the district court

improperly commented on the evidence. As the parties are familiar with the facts,

we do not recount them here. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      To the extent the district court erred by including the chart in Instruction 20,

such error is harmless because there is “no reasonable possibility that the error

materially affected the verdict.” United States v. Rubio-Villareal, 967 F.2d 294,

296 n.3 (9th Cir. 1992) (en banc). As to Counts 9 and 10, both Cabrini Morris and

Annaliza Torres testified that Defendant’s Queen Anne apartment was subsidized

by HUD. As to Count 14, Renee Pelletier and Linda Peterson testified that the

food stamps were funded by the federal government. Fischer presented no

evidence contesting that testimony. In light of this evidence, there is no reasonable

possibility that the exclusion of the chart would have altered the jury’s verdict.

      AFFIRMED.




                                          2